DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/1/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-10 and 20-29 are pending. Claims 11-19 and 30-36 are cancelled. Claims 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/22.
Claims 1-3 and 6-10 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 9/17/20 and 11/7/21 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

	Specification
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Trademarks
The use of the terms CELCRADLE, VACCIXCELL, CY5, TRYPLE, CELLSTACKS, EXO-SPIN, ZETAVIEW, MIRVANA, NANOSTRING, RAYBIO, SYTO, RNASELECT, AMICON, INCUCYTE, NEUROTRACK, GENECHIP, QUANTUM, and possibly others, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence of the term.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: the term “one or more miRNA molecule” should be a plural as in “one or more miRNA molecules”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “at least one cargo protein comprising a neurotrophic factor” and “at least one cargo protein comprises an NTF and at least one additional protein.” It is unclear whether a single cargo protein comprises NTF, and/or an additional protein with other components added (e.g. a fusion protein, etc.), or if the cargo protein is limited to the NTF or additional protein. 
In claim 1, the term “control MSCs” renders the claim indefinite. The specification defines the term as “In certain embodiments, a control MSC cell is a non-differentiated MSC. In certain embodiments, a control MSC cell does not secrete increased amounts of an NTF.”  It is unclear whether the control cells that do not secrete increased amounts of an NTF are required to be non-differentiated, or if they can comprise cells that did not secrete the NTF after differentiation, but otherwise are the same as the NTF secreting cells. 
Claim 9 contains terms in parentheses. It is unclear, due to the presence of the parentheses, if the terms/phrases are intended as limitations of the claims, or are merely exemplary. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kellner (WO 2016/082882 A1; filed 11/27/14; published 6/2/16).
The instant claims are directed to an isolated exosome population derived from mesenchymal stem cells secreting neutrophic factors (MSC-NTF) with the exosomes comprising an increased quantity of at least one cargo protein comprising a neurotrophic factor compared with exosomes from a control MSC population. The neurotrophic factor can be VEGFA (also called VEGF), and there can be more than one protein in the exosomes. The exosomes can comprise a surface marker such as CD9, CD63 or CD81. The MSCs can be bone marrow MSCs. The exosomes can comprise one or more neurotrophic factors such as HGF and FGF2. 
Kellner teaches methods of producing a secretome secreted by a mesenchymal stem cell (MSC) using anoxic conditions (see e.g. abstract). The method can create exosomes (see e.g. claims 1-10). The hypoxia can activate signaling and upregulate HGF, bFGF (also called FGF2) and VEGF secretion compared to control cells (see e.g. page 5). Commonly used tissues for isolation of MSCs include bone marrow, umbilical cord, cord lining and adipose tissue (see e.g. page 1).  The method causes upregulation of CD63, CD81, and CD9 (see e.g. Figure 1). Various proteins and other signaling molecules, including miRNA, are secreted by MSCs (see e.g. page 4), which means that the exosomes would inherently comprise more than one protein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothelf (WO 2014/024183 A1; filed 8/4/13; published 2/13/14) in view of Phinney (STEM CELLS 2017;35:851–858).
The instant claims are directed to an isolated exosome population derived from mesenchymal stem cells secreting neurotrophic factors (MSC-NTF) with the exosomes comprising an increased quantity of at least one cargo protein comprising a neurotrophic factor compared with exosomes from a control MSC population. The neurotrophic factor can be VEGFA (also called VEGF), and there can be more than one protein in the exosomes. The exosomes can comprise a surface marker such as CD9, CD63 or CD81. The MSCs can be bone marrow MSCs. The exosomes can comprise one or more neurotrophic factors such as HGF and FGF2. 
Gothelf describes a method of production for MSC-NTF cells (see e.g. abstract). This involves some embodiments of generating cells which secrete neurotrophic factors (NTFs) comprising incubating a population of undifferentiated mesenchymal stem cells (MSCs) in a differentiating medium comprising basic fibroblast growth factor (bFGF), platelet derived growth factor (PDGF), heregulin and cAMP (see e.g. page 2). The process for creating the cells is identical to the instant method (see e.g. Example 1 for both instant specification and Gothelf to compare). The MSCs can be derived from bone marrow (see e.g. Gothelf Example 1). Because the creation of the cells involves the same steps and same growth factors inducing differentiation, they would inherently secrete the same protein and RNA molecules. Control cells are also produced which preferably, the control cells to which the differentiated cells are compared are the same cells which are used to generate the cells which secrete the neurotrophic factors (i.e. non-differentiated MSCs of the same donor and from the same organ) (see e.g. page 22).
Gothelf does not describe creating exosomes from the MSC-NTF cells. 
Phinney describes release of exosomes by MSC (see e.g. Figure 1). These exosomes can be produced by isolating them from conditioned medium via ultracentrifugation (see e.g. page 853, left column). 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to isolate exosomes from the MSC-NTF cells because exosomes offer several advantages over MSCs for therapeutic purposes. Gothelf teaches that the MSCs can be used by administering a therapeutically effective amount to the cells to treat disease (see e.g. page 3). Phinney teaches that  use of MSC-derived exosomes/microvesicles in human patients has several potential advantages. First, their use avoids the transfer of cells which may have mutated or dam-aged DNA (see e.g. page 855). Second, the vesicles are small and circulate readily whereas MSCs are too large to circulate easily through capillaries and many MSCs do not get beyond the first pass capillary bed, usually the lungs (although some clearly get through) (see e.g. page 855). Third, the dose of infused MSCs quickly diminishes post-transplant, and it may be that the delivery of MSC-derived vesicles can achieve a higher “dose” that circulates to a greater extent than the larger cells (see e.g. page 855). It would be expected, absent evidence to the contrary, that isolating exosomes from the MSC-NTF cells of Gothelf would have the properties of the instant claims since the cells are produced by identical methods. The advantages described by Phinney provides the motivation to make the aforementioned modification of the form of use for the MSC secreted factors, with a reasonable expectation of success.
Further, the isolation of exosomes from MSCs is a routine technique in the MSC field as demonstrated by Phinney.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, the cells of Gothelf are identical to the instant MSC cells, and isolating exosomes from MSC conditioned medium is well-known in the art as indicated by Phinney. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1-3 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,564,149 in view of Phinney (STEM CELLS 2017;35:851–858).
The instant claims are directed to an isolated exosome population derived from mesenchymal stem cells secreting neutrophic factors (MSC-NTF) with the exosomes comprising an increased quantity of at least one cargo protein comprising a neurotrophic factor compared with exosomes from a control MSC population. The neurotrophic factor can be VEGFA (also called VEGF), and there can be more than one protein in the exosomes. The exosomes can comprise a surface marker such as CD9, CD63 or CD81. The MSCs can be bone marrow MSCs. The exosomes can comprise one or more neurotrophic factors such as HGF and FGF2. 
The reference patent describes a pharmaceutical composition comprising MSC-NTF cells (see e.g. claims 1-5). This involves some embodiments of generating cells which secrete neurotrophic factors (NTFs) comprising incubating a population of undifferentiated mesenchymal stem cells (MSCs) in a differentiating medium comprising basic fibroblast growth factor (bFGF), platelet derived growth factor (PDGF), heregulin and cAMP (see e.g. claims 1-5). The process for creating the cells is identical to the instant method (see e.g. claims 1-5). The MSCs can be derived from bone marrow (see e.g. claims 1-5). Because the creation of the cells involves the same steps and same growth factors inducing differentiation, they would inherently secrete the same protein and RNA molecules. 
The reference patent does not describe creating exosomes from the MSC-NTF cells. 
Phinney describes release of exosomes by MSC (see e.g. Figure 1). These exosomes can be produced by isolating them from conditioned medium via ultracentrifugation (see e.g. page 853, left column). 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to isolate exosomes from the MSC-NTF cells because exosomes offer several advantages over MSCs for therapeutic purposes. The reference patent teaches that the MSCs can be used by administering a therapeutically effective amount to the cells to treat disease (see e.g. page 3). Phinney teaches that  use of MSC-derived exosomes/microvesicles in human patients has several potential advantages. First, their use avoids the transfer of cells which may have mutated or damaged DNA (see e.g. page 855). Second, the vesicles are small and circulate readily whereas MSCs are too large to circulate easily through capillaries and many MSCs do not get beyond the first pass capillary bed, usually the lungs (although some clearly get through) (see e.g. page 855). Third, the dose of infused MSCs quickly diminishes post-transplant, and it may be that the delivery of MSC-derived vesicles can achieve a higher “dose” that circulates to a greater extent than the larger cells (see e.g. page 855). It would be expected, absent evidence to the contrary, that isolating exosomes from the MSC-NTF cells of The reference patent would have the properties of the instant claims since the cells are produced by identical methods. The advantages described by Phinney provides the motivation to make the aforementioned modification of the form of use for the MSC secreted factors, with a reasonable expectation of success.
Further, the isolation of exosomes from MSCs is a routine technique in the MSC field as demonstrated by Phinney.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, the cells of the reference patent are identical to the instant MSC cells, and isolating exosomes from MSC conditioned medium is well-known in the art as indicated by Phinney. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

2. Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 12, 16, 20-25, and 27 of copending Application No. 16/317,567, in view of Phinney (STEM CELLS 2017;35:851–858).
This is a provisional nonstatutory double patenting rejection.
The instant claims are directed to an isolated exosome population derived from mesenchymal stem cells secreting neurotrophic factors (MSC-NTF) with the exosomes comprising an increased quantity of at least one cargo protein comprising a neurotrophic factor compared with exosomes from a control MSC population. The neurotrophic factor can be VEGFA (also called VEGF), and there can be more than one protein in the exosomes. The exosomes can comprise a surface marker such as CD9, CD63 or CD81. The MSCs can be bone marrow MSCs. The exosomes can comprise one or more neurotrophic factors such as HGF and FGF2. 
The reference application describes a method of treating neurodegenerative disease with a pharmaceutical composition comprising MSC-NFT cells, and a pharmaceutical composition comprising MSC-NTF cells (see e.g. claims 1-4, 6, 9, 12, 16, 20-25, and 27). This involves generating cells which secrete neurotrophic factors (NTFs) comprising incubating a population of undifferentiated mesenchymal stem cells (MSCs) in a differentiating medium comprising basic fibroblast growth factor (bFGF), platelet derived growth factor (PDGF), heregulin and cAMP (see e.g. Example 1). The process for creating the cells is identical to the instant method. The MSCs can be derived from bone marrow (see e.g. claims 1-4, 6, 9, 12, 16, 20-25, and 27). Because the creation of the cells involves the same steps and same growth factors inducing differentiation, they would inherently secrete the same protein and RNA molecules. 
The reference patent does not describe creating exosomes from the MSC-NTF cells. 
Phinney describes release of exosomes by MSC (see e.g. Figure 1). These exosomes can be produced by isolating them from conditioned medium via ultracentrifugation (see e.g. page 853, left column). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to isolate exosomes from the MSC-NTF cells because exosomes offer several advantages over MSCs for therapeutic purposes. The reference patent application teaches that the MSCs can be used by administering a therapeutically effective amount to the cells to treat disease (see e.g. page 3). Phinney teaches that  use of MSC-derived exosomes/microvesicles in human patients has several potential advantages. First, their use avoids the transfer of cells which may have mutated or damaged DNA (see e.g. page 855). Second, the vesicles are small and circulate readily whereas MSCs are too large to circulate easily through capillaries and many MSCs do not get beyond the first pass capillary bed, usually the lungs (although some clearly get through) (see e.g. page 855). Third, the dose of infused MSCs quickly diminishes post-transplant, and it may be that the delivery of MSC-derived vesicles can achieve a higher “dose” that circulates to a greater extent than the larger cells (see e.g. page 855). It would be expected, absent evidence to the contrary, that isolating exosomes from the MSC-NTF cells of The reference patent would have the properties of the instant claims since the cells are produced by identical methods. The advantages described by Phinney provides the motivation to make the aforementioned modification of the form of use for the MSC secreted factors, with a reasonable expectation of success.
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application, which merely claims exosomes from a particular cell line that is identical to the copending cell line, where the copending application claims a treatment using that cell line. The instant specification explicitly recites the use of the product, which is identical to the method of the copending application (see e.g. Example 3 of the instant specification). Therefore the rejection for nonstatutory double patenting is maintained.  
Further, the isolation of exosomes from MSCs is a routine technique in the MSC field as demonstrated by Phinney.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, the cells of the reference patent are identical to the instant MSC cells, and isolating exosomes from MSC conditioned medium is well-known in the art as indicated by Phinney. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

3. Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/375,032, in view of Phinney (STEM CELLS 2017;35:851–858).
This is a provisional nonstatutory double patenting rejection.
The instant claims are directed to an isolated exosome population derived from mesenchymal stem cells secreting neurotrophic factors (MSC-NTF) with the exosomes comprising an increased quantity of at least one cargo protein comprising a neurotrophic factor compared with exosomes from a control MSC population. The neurotrophic factor can be VEGFA (also called VEGF), and there can be more than one protein in the exosomes. The exosomes can comprise a surface marker such as CD9, CD63 or CD81. The MSCs can be bone marrow MSCs. The exosomes can comprise one or more neurotrophic factors such as HGF and FGF2. 
The reference application describes a method of treating multiple sclerosis with a pharmaceutical composition comprising MSC-NFT cells, and a pharmaceutical composition comprising MSC-NTF cells (see e.g. claims 1-11). This involves generating cells which secrete neurotrophic factors (NTFs) comprising incubating a population of undifferentiated mesenchymal stem cells (MSCs) in a differentiating medium comprising basic fibroblast growth factor (bFGF), platelet derived growth factor (PDGF), heregulin and cAMP (see e.g. claims 1-11). The process for creating the cells is identical to the instant method. The MSCs can be derived from bone marrow (see e.g. claims 1-11). Because the creation of the cells involves the same steps and same growth factors inducing differentiation, they would inherently secrete the same protein and RNA molecules. 
The reference patent does not describe creating exosomes from the MSC-NTF cells. 
Phinney describes release of exosomes by MSC (see e.g. Figure 1). These exosomes can be produced by isolating them from conditioned medium via ultracentrifugation (see e.g. page 853, left column). 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to isolate exosomes from the MSC-NTF cells because exosomes offer several advantages over MSCs for therapeutic purposes. The reference patent application teaches that the MSCs can be used by administering a therapeutically effective amount to the cells to treat disease (see e.g. page 3). Phinney teaches that  use of MSC-derived exosomes/microvesicles in human patients has several potential advantages. First, their use avoids the transfer of cells which may have mutated or damaged DNA (see e.g. page 855). Second, the vesicles are small and circulate readily whereas MSCs are too large to circulate easily through capillaries and many MSCs do not get beyond the first pass capillary bed, usually the lungs (although some clearly get through) (see e.g. page 855). Third, the dose of infused MSCs quickly diminishes post-transplant, and it may be that the delivery of MSC-derived vesicles can achieve a higher “dose” that circulates to a greater extent than the larger cells (see e.g. page 855). It would be expected, absent evidence to the contrary, that isolating exosomes from the MSC-NTF cells of The reference patent would have the properties of the instant claims since the cells are produced by identical methods. The advantages described by Phinney provides the motivation to make the aforementioned modification of the form of use for the MSC secreted factors, with a reasonable expectation of success.
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application, which merely claims exosomes from a particular cell line that is identical to the copending cell line, where the copending application claims a treatment using that cell line. The instant specification explicitly recites the use of the product, which is identical to the method of the copending application (see e.g. Example 3 of the instant specification). Therefore the rejection for nonstatutory double patenting is maintained.  
Further, the isolation of exosomes from MSCs is a routine technique in the MSC field as demonstrated by Phinney.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Here, the cells of the reference patent are identical to the instant MSC cells, and isolating exosomes from MSC conditioned medium is well-known in the art as indicated by Phinney. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/5/22